UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California92037 (Address of principal executive offices)(Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code:(858) 456-6000 Date of fiscal year end:3/31/10 Date of reporting period:3/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after thetransmission to stockholders of any report that is required to be transmitted tostockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. 3507. ITEM 1.Report to Shareholders REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of The Pacific Corporate Group Private Equity Fund We have audited the accompanying consolidated balance sheet of The Pacific Corporate Group Private Equity Fund and subsidiaries (the “Trust”),including the consolidated schedule of portfolio investments, as of March31, 2010, and the related consolidated statements of operations and cash flows for the year then ended, the consolidated statements of changes in shareholders’ equity for each for the two years in the period then ended, and the consolidated financial highlights for each of the five years in the period then ended.These financial statements and the financial highlights are the responsibility of the Trust’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and the significant estimates made by management, as well as evaluating the overall financial statement presentation.Our procedures included confirmation of securities and investment funds owned as of March 31, 2010, by correspondence with the custodian and general partners of such portfolio investments; where replies were not received, we performed other auditing procedures.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements and consolidated financial highlights referred to above present fairly, in all material respects, the consolidated financial position of the Pacific Corporate Group Private Equity Fund and subsidiaries as of March 31, 2010, and the results of their operations and their cash flows for the year then ended, the changes in their shareholders’ equity for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2, the consolidated financial statements include portfolio investments valued at $13,740,248 as of March 31, 2010 representing 77.31% of total assets, whose fair values have been estimated by the Adviser Trustee in the absence of readily determinable fair values.The Adviser Trustee’s estimates are based on information provided by the fund managers or by the general partners and do not necessarily represent the amount that might ultimately be realized. /s/ Deloitte & Touche LLP June 14, 2010 THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET March 31, 2010 Assets Portfolio investments at fair value (cost $10,861,389) $ Short-term investments at fair value (cost $2,635,430) Cash Deferred compensation plan assets, at fair value Other receivable – foreign withholding tax Prepaid expenses and other assets Due from affiliates Accrued interest receivable Total Assets $ Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ Deferred tax liability Accounts payable and accrued expenses: Audit and tax Legal Other Total liabilities Shareholders’ Equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) Beneficial Shareholders (108,159.8075 shares) Total Shareholders’ Equity (net asset value) Total Liabilities and Shareholders’ Equity $ Net Asset Value per Share of Beneficial Interest $ The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended March 31, 2010 Investment Income and Expenses Income: Interest from cash and short-term investments $ Interest income from portfolio investment Total income Expenses: Legal fees Audit and tax fees Management fee Administrative fees Independent Trustees fees Insurance expense Other expenses Total expenses Net investment loss ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments Realized gain on distributions from Indirect Investments Distributions of realized gain received from Indirect Investments Realized loss from write-off of Indirect Investments ) Net change in Shareholders’ Equity from Indirect Investments Net realized loss from Distributed Investments ) Change in net unrealized appreciation of Direct Investments Distributions of realized gain from Direct Investments Net change in Shareholders’ Equity from Direct Investments Net change in Shareholders’ Equity from Portfolio Investments before tax Provision for income taxes ) Net change in Shareholders’ Equity from Portfolio Investments after tax Net Increase in Shareholders’ Equity from Operations $ The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the Year Ended March 31, 2010 Adviser Beneficial Trustee Shareholders Total Shareholders’ Equity as of April 1, 2009 $ $ $ Increase (decrease) in Shareholders’ Equity from operations: Net investment loss ) ) ) Realized loss from investments – net(C) Distributions of realized gain received from investments – net Change in unrealized appreciation on investments – net Provision for income taxes ) ) ) Net increase in Shareholders’ Equity from operations Shareholders’ Equity as of March 31, 2010 (A) $ $ (B) $ (A) Shareholders’ Equity is equivalent to the net assets of The Pacific Corporate Group Private Equity Fund (the “Trust”). (B) The net asset value per share of beneficial interest was $157.42 as of March 31, 2010.Additionally, from February 9, 1998 (commencement of operations) through March 31, 2010, the Trust made cash distributions to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the Year Ended March 31, 2009 Adviser Beneficial Trustee Shareholders Total Shareholders’ Equity as of April 1, 2008 $ $ $ Increase (decrease) in Shareholders’ Equity from operations: Net investment loss ) ) ) Realized loss from investments – net (D) Distributions of realized gain received from Indirect Investments Change in unrealized appreciation on investments – net ) ) ) Income tax benefit 12 Net decrease in Shareholders’ Equity from operations ) ) ) Distributions to Shareholders: (C) Return of capital distributions ) ) ) Realized gain distributions ) ) ) Total distributions to Shareholders ) ) ) Net decrease in Shareholders’ Equity ) ) ) Shareholders’ Equity as of March 31, 2009 (A) $ $ (B) $ (A) Shareholders’ Equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $151.33 as of March 31, 2009.Additionally, from February 9, 1998 (commencement of operations) through March 31, 2009, the Trust made cash distributions, including both return of capital and gain distributions, to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS For the Year Ended March 31, 2010 Cash Flows From Operating Activities Net increase in Shareholders’ Equity from operations $ Adjustments to reconcile net increase in Shareholders’ Equity from operations to net cash provided by operating activities: Net realized loss from Investments Change in net unrealized appreciation of Investments ) Proceeds from the sale of Distributed Investments Net capital contributed to Indirect Investments ) Return of capital distributions received from Indirect Investments Increase in short-term investments ) Decrease in accrued interest receivable Increase in deferred compensation plan assets, at market value ) Increase in prepaid expenses and other assets ) Decrease in prepaid income tax Increase in other receivable - foreign withholding tax ) Increase in deferred compensation plan - due to Independent Trustees Increase in deferred tax liability Increase in accounts payable and accrued expenses Net cash provided by operating activities ) Decrease in cash ) Cash at beginning of year Cash at End of Year $ Supplemental disclosure of non-cash operating activity: Fair value of in-kind distribution received from Indirect Investments $ The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS As of March 31, 2010 Fair Value Fair Value % of as a Geographic Shareholders’ % of Location Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. USA Materials 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in- kind)dividend $ $ 1,000 shares of common stock Total Manufacturing % % Total Direct Investments % % Indirect Investments: International: CVC European Equity Partners II L.P. Asia Pacific % % Consumer Discretionary, Industrials, Materials Europe $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. USA % % Consumer Discretionary,Telecom Services Latin America $2,500,000 original capital commitment Canada .267% limited partnership interest Total International % % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. USA % % Consumer Discretionary, Industrials, IT Canada $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. USA % % Consumer Discretionary,IT Latin America $5,000,000 original capital commitment Canada .124% limited partnership interest Total Large Corporate Restructuring % % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS, continued As of March 31, 2010 Fair Value Fair Value % of as a Geographic Shareholders’ % of Location Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. USA $ $ % % Consumer Discretionary, Materials Canada $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. USA % % Consumer Discretionary, Industrials Canada $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. USA % % Industrials, IT Canada $3,500,000 original capital commitment .990% limited partnership interest Total Medium Corporate Restructuring % % Sector Focused: First Reserve Fund VIII, L.P.(A) 0 % % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. USA % % Consumer Discretionary Canada $3,500,000 original capital commitment .372% limited partnership interest VS&A Communications Partners III, L.P. Europe % % Consumer Discretionary, IT USA $3,000,000 original capital commitment Canada .293% limited partnership interest Total Sector Focused % % Small Corporate Restructuring: Sentinel Capital Partners II, L.P. (A) USA % % Consumer Discretionary Canada $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) % % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring % % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS, continued As of March 31, 2010 Fair Value Fair Value % of as a Geographic Shareholders’ % of Location Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. (D) USA $ $ % % Health Care, IT Canada $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. Europe % % Consumer Discretionary, IT USA $1,540,000 original capital commitment Canada .381% limited partnership interest Sprout Capital VIII, L.P. (C) Middle East % % Health Care, IT, Materials Africa $5,000,000 original capital commitment USA .667% limited partnership interest Canada Total Venture Capital % % Total Indirect Investments % % Total Portfolio Investments (B) (E) (F) $ $ % % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust’s portion has been given to the other limited partners invested in this partnership. (C) In April 2009, the Trust received an in-kind distribution from Sprout Capital VIII, L.P. of 875 common shares of VNUS Medical Technologies, Inc. with a total value of $18,827, realizing a total gain of $12,520.Such securities were sold in April 2009, for a total of $18,073, resulting in a net realized gain of $11,766. (D) In July 2009, the Trust received an in-kind distribution from Alta California Partners II, L.P. of 15,556 common shares of Neuroges X, Inc. with a total value of $126,886.Such securities were sold in August and September 2009, for a total of $118,547, resulting in a net realized loss of $8,339. (E) For the three months ended December 31, 2009, the Trust received final liquidating distributions from American Securities Partners II, L.P., Providence Equity Offshore Partners III, L.P. and Thomas H. Lee Equity Fund IV, L.P. totaling $61,395, resulting in a gain of $57,690. (F) For the year ended March 31, 2010, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $2,079,843. Hicks, Muse, Tate & First Equity Fund IV, L.P.$31,400 Sentinel Capital Partners II, L.P.76,043 Alta California Partners II, L.P. 329,000 CVC European Equity Partners II, L.P. 290,000 Fenway Partners Capital Fund II, L.P.1,247,800 Washington & Congress Capital Partners, L.P.31,900 Atlas Venture Fund IV, L.P. 73,700 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS For the Year Ended March 31, 2010 The following per share data and ratios have been derived from information provided in the consolidated financial statements for each respective year. Operating Performance Per Share of Beneficial Interest: 2010 2009 2008 2007 2006 Net asset value, beginning of year $ Net investment (loss) income ) ) ) (C) (C) C) Net change in net assets from Portfolio Investments ) (C) (C) (C) Net increase (decrease) in net assets resulting from operations ) Cash distributions: (A) Return of capital - ) Gain - ) Total cash distributions - ) Net asset value, end of year $ Total investment return % %) % % % Ratios to Average Net Assets: Expenses % % % (C) % (C) % (C) Net investment loss %) %) (0.82%) (C) %)C) %)(C) Ratio of expenses and provision for income taxes (B) % Supplemental Data: Net assets, end of year $ Portfolio turnover % (A) The determination of the return of capital and realized gain components of distributions are based on information available at the time of each distribution. (B) Ratio includes the impact of income taxes reported as a component of realized and unrealized gains (losses) in the Consolidated Statement of Operations for each respective year. (C) The per share data and ratio data for income distribution and expenses for Indirect Investments have been reclassified for the respective year (Note 3). The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific Corporate Group LLC, the Adviser Trustee of the Trust (the “Adviser Trustee”), manages the investment policies and operations of the Trust.The Adviser Trustee and three individuals (the “Individual Trustees”), two of whom are non-interested persons as defined in the Investment Company Act of 1940 (the “Independent Trustees”), are responsible for the overall supervision of the Trust. The Adviser Trustee together with the Individual Trustees is referred to herein as the “Trustees.” The objective of the Trust is to achieve rates of return superior to public market investment alternatives, while reducing risks through the diversification of investments within the private market. The Trust seeks to achieve this objective through selected private market equity and equity-related investments primarily in a portfolio of partnerships (“Indirect Investments”) and, with respect to up to 25% of committed capital, direct investments in private or public operating companies (“Direct Investments”). Taxable Subsidiaries - The Trust has made certain Indirect Investments and Direct Investments through PEF Direct, Inc., a wholly owned subsidiary of the Trust (the “Taxable Subsidiary”).The financial statements of the Taxable Subsidiary is consolidated into the financial statements of the Trust.The Taxable Subsidiary is subject to corporate federal, state and local income tax.Therefore, income and gains earned by the Taxable Subsidiary is passed through to the Shareholders of the Trust on an after tax basis.The Taxable Subsidiary was formed for tax purposes primarily to block unrelated business taxable income from certain Indirect Investments and Direct Investments that are structured as partnerships or other flow-through entities. The Trust’s scheduled termination date was December 31, 2009.In November 2009, the Trustees determined to extend the term of the Trust until December 31, 2010 and amended the declaration of Trust. Accordingly, the Trust is now scheduled to terminate on December 31, 2010.The Trust is now subject to extension by the Trustees for up to two additional one-year periods. 2.Summary of Significant Accounting Policies Valuation of Investments - Portfolio investments valued at $13,740,248 as of March 31, 2010, representing 77.31% of total assets, are carried at fair value as determined quarterly by the Adviser Trustee, subject to approval by the Individual Trustees, in accordance with procedures established by the Trustees.In determining the fair value of the Trust’s Indirect Investments, the Adviser Trustee considers, among other things, the valuations provided by the general partners of such investments.The valuations provided by the general partners of such investments are reflected by the fair value of the Trust’s capital account balance for each such Indirect Investment. The capital account balance for each Indirect Investment includes capital contributed by the Trust, distributions received by the Trust and the Trust’s allocated share of the Indirect Investment’s profits and losses, including unrealized profits and losses.Such allocations reflect certain fees and expenses incurred by the Indirect Investment entity and drawn against that entity’s cash position.The Trust’s capital account balance for each Indirect Investment is reviewed by the Adviser Trustee to determine whether it reflects the fair value and may be adjusted at the discretion of the Adviser Trustee.In deriving the fair value of each Indirect Investment, the Adviser Trustee considers, among other factors, an assessment of the amount that the Trust might reasonably expect to receive for an Indirect Investment upon its current sale. Indirect Investments - As of March 31, 2010, the Trust had investments in 15 underlying funds, which are denoted as indirect investments on the consolidated schedule of portfolio investments.The Trust’s investment in any one fund ranged from .05% to 21.27% of the Trust’s net assets as of March 31, 2010 and 66.48% of the overall net assets of the Trust.Due to the limited liquidity of the Trust’s indirect investments, and the inherent uncertainty of the valuation of certain investments held by the funds, the values that the respective portfolio manager has ascribed to its investment within the funds may differ from the values that may be realized upon liquidation of such investments, and the differences could be material.The Trust reviews the investment valuation information provided by each respective portfolio manager and may on occasion make certain adjustments to the valuations in order to maintain compliance with GAAP or other authoritative guidance. Generally, the Trust’s investments in underlying fund investments are subject to holdback provisions, whereby the Trust will receive between 90%-95% of the amount due upon liquidation or redemption of interests in a fund investment and the balance will be received within a reasonable time after the completion of the fund investment’s year-end audit.The Trust’s investments in the fund are subject to the market and credit risk of those financial instruments held or sold short by the fund.The Trust’s risk of loss related to any one investment in an underlying fund is limited to its investment in such underlying fund. The underlying funds may invest in U.S. and non-U.S. equities and equity-related instruments, fixed income securities, currencies, futures, forward contracts, swaps, other derivatives, mortgage-backed securities, asset-backed securities and other financial instruments and commodities which may be listed or unlisted and rated investment grade or non-investment grade.Potential losses incurred in the underlying portfolio's more concentrated positions could have a materially adverse effect on the underlying fund's overall financial condition. In addition, if the price of a security held by the underlying fund should decrease and the underlying fund is unable for any reason to liquidate its position quickly or at a relatively advantageous price, the effect on the underlying fund's portfolio would be heightened if the underlying fund had concentrated its assets in such a position.Refer to footnote 11 for certain information regarding underlying funds that are greater than 5% of the Trust’s net assets as of March 31, 2010. The fair value of the Trust’s Direct Investments and securities received from Indirect Investments (“Distributed Investments”) are determined as follows: (i) unrestricted publicly-held securities for which market quotations are readily available are valued at the closing public market price on the valuation date; (ii) restricted publicly-held securities may be valued at a discount from the closing public market price, depending on the circumstances; and (iii) privately-held securities are valued using the following methods (1) the market approach (whereby fair value is derived by reference to observable valuation measures for comparable companies or assets – e.g., multiplying a key performance metric of the investee company or asset, such as EBITDA, by a relevant valuation multiple observed in the range of comparable companies or transactions – adjusted by the Advisor Trustee for differences between the investment and the referenced comparables and in some instances by reference to option pricing models or other similar methods), (2) the income approach (e.g., the discounted cash flow method), and (3) cost for a period of time after an acquisition (where such amount is determined by the Advisor Trustee to be the best indicator of fair value).Factors considered in arriving at a change in valuation of such privately-held securities include the price of recent transactions in the company’s securities, the company’s earnings, sales and book value and the amount that the Trust might reasonably expect to receive upon the current sale of such privately-held securities. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, continued 2.Summary of Significant Accounting Policies, continued As of March 31, 2010, all portfolio investments are privately held, and have been fair valued by the Adviser Trustee. The values assigned to portfolio investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future circumstances that cannot be determined until the investments are actually liquidated.Because of the inherent uncertainty of valuation, the assigned values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The Trust’s Direct Investments are restricted as to resale.Additionally, the Trust’s Indirect Investments in limited partnerships may be illiquid due to provisions of the limited partnership agreements restricting the sale of partnership interests. Recent Accounting Developments - In June 2009, the Financial Accounting Standards Board (“FASB”) issued FASB Statement No.168, The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles (“ASC 105”).ASC 105 establishes the FASB Accounting Standards Codification (“Codification” or “ASC”) as the single source of authoritative accounting principles generally accepted in the United States (“U.S. GAAP”) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of the federal securities laws are also sources of authoritative GAAP for SEC registrants.The Codification supersedes all existing non-SEC accounting and reporting standards.ASC 105 shall be effective for interim and annual reporting periods ending after September 15, 2009.References to the Codification have been included, as appropriate, in these consolidated financial statements. In September 2009, the FASB issued Accounting Standards Updates (“ASU”) 2009-12, Investments in Certain Entities That Calculate Net Asset Value Per Share (or Its Equivalent).ASU 2009-12 provides guidance on measuring the fair value of certain alternative investments.The ASU amends ASC 820-10 (formerly FASB Statement No. 157, Fair Value Measurements), (“ASC 820-10”) to offer investors a practical expedient for measuring the fair value of investments in certain entities that calculate net asset value per share.The pronouncement is effective for the Trust beginning April 1, 2010.The Trust is currently evaluating the impact of ASU 2009-12 on the Trust’s consolidated financial statements. In January 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 requires additional disclosures for transfers in and out of Levels 1 and 2, activity in Level 3 fair value measurements, disaggregation of classes of assets and liabilities measured at fair value, and disclosures about inputs and valuation techniques for fair value measurements that fall in either Level 2 or 3. The pronouncement is effective for the Trust beginning April 1, 2010. The Trust is currently evaluating the impact of ASU 2010-06 on the Trust’s consolidated financial statements. In February 2010, the FASB issued ASU 2010-10, Consolidation (Topic 810) Amendments for Certain Investment Funds.ASU 2010-10 amends certain provisions of ASC-10, Consolidation, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 167). ASU 2010-10 defers the effective date of SFAS No. 167 for a reporting enterprise’s interest in certain entities and for certain money market mutual funds.In addition, it amends certain provisions of ASC 810-10-55-37 (formerly paragraph B22 of FASB Interpretation No. 46(R)) to change how a decision maker or service provider determines whether its fee is a variable interest.The pronouncement is effective as of the beginning of the first annual period that begins after November 15, 2009 and early application is not permitted.The Trust is currently evaluating the impact of ASU 2010-10 on the Trust’s consolidated financial statements. Security Transactions and Investment Income - Security transactions are accounted for on the date the security is purchased or sold (trade date).Costs used in determining realized gains and losses on the sale of investment securities are those of the specific securities sold.Interest income is recorded on the accrual basis. Loss Realization Policy - In addition to the gains and losses on the sale of investments, the Adviser Trustee considers each quarter whether in its view there has been an impairment of the Trust’s ability to recover all or part of the cost basis of any investment of the Trust that is other than a temporary decline. Without limiting the circumstances under which the Adviser Trustee may otherwise determine to include an investment of the Trust in such a consideration, the Adviser Trustee includes in this consideration any investment of the Trust where any of the following factors are present: (i)covenant breaches by the relevant company or investment fund; (ii)departures of key members of management; (iii)bankruptcy or restructuring of the company or investment fund; (iv)an investment has been valued below cost for one year or longer; or (v)investments that are the subject of write-downs of value during the current quarter. Use of Estimates - The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Currency Risk - Although the majority of the Trust’s investments are denominated in U.S. dollars, the Trust may invest in securities denominated in currencies other than U.S. dollars, its reporting currency.Consequently, the Trust may be exposed to risk that the exchange rate of the U.S. dollar relative to other currencies may change in a manner which has an adverse effect on the reported value of that portion of the Trust’s assets which are denominated in currencies other than the U.S. dollar. Income Taxes - As the Trust is treated as a partnership for income tax purposes, the Trust’s income generally is not subject to income taxes.However, gains arising from investments of the Trust owned by the Taxable Subsidiaries are subject to corporate federal, state and local income tax.Income taxes of the Taxable Subsidiaries are accounted for using the asset and liability method.Deferred tax assets and liabilities are recognized for the expected future tax consequences of events that have been reflected in the consolidated financial statements based on the difference between the financial statement carrying amounts and the tax basis of assets and liabilities, as well as operating loss and tax credit carryforwards, using applicable enacted tax rates. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, continued 2.Summary of Significant Accounting Policies, continued During the year ended March 31, 2010, the Trust recorded a provision for income taxes of $10,830 related to realized and unrealized gains from portfolio investments held by the Taxable Subsidiary.The income tax provision is comprised of a federal deferred tax expense of $10,830. The tax effects of temporary differences that give rise to the deferred tax liability as of March 31, 2010 are primarily related to the fair value of portfolio investments held by the Taxable Subsidiary in excess of their tax basis. In 2008, the FASB issued new accounting guidance on accounting for income taxes that establishes general standards of accounting for and disclosure of uncertain tax positions.This new guidance requires that theTrust recognize in its financial statements the impact of tax positions taken, or expected to be taken, on an income tax return only where the position is “more likely than not” to be sustained assuming examination by the tax authorities.Accordingly, a loss contingency is recognized when it is probable that a liability has been incurred as of the date of the financial statements and the amount of the loss can be reasonably estimated.The tax position is measured at the largest amount of benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement.The amount recognized is subject to estimate and management judgment with respect to the likely outcome of each uncertain tax position.The amount that is ultimately sustained for an individual uncertain tax position or for all uncertain tax positions in the aggregate could differ from the amount recognized.The Trust adopted the authoritative guidance for uncertainty in income taxes beginning with the year ended March 31, 2008.No positions were noted that required disclosure or adjustment to the consolidated financial statements for the year ended March 31, 2010. Short-term Investments - The Trust considers its money market investment held at broker to be short-term investments. Cash - Cash is held with major financial institutions that are insured with by the Federal Deposit Insured Corporation (“FDIC”).The Trust maintains its cash in bank accounts, which at times may exceed original FDIC limits. Subsequent Events - The Trust has evaluated subsequent events through June 14, 2010, the day the consolidated financial statements were available to be issued. 3.Reclassification of Certain Amounts The current presentation in the income section of the Consolidated Statement of Operations includes interest and dividend income from Indirect Investments.These amounts were previously presented as a component of distributions of realized gain and income received from Indirect Investments in previous reporting periods. 4.Fair Value of Portfolio Investments The Trust adopted ASC 820-10 effective April 1, 2008.In accordance with ASC 820-10, fair value is defined as the price that the Trust would receive upon selling an investment in an orderly transaction between market participants in the principal or most advantageous market at the measurement date. ASC 820-10 established a three-tier hierarchy, based on inputs to valuation techniques, to maximize the use of observable market data and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the investment, including assumptions about risk.Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the investment developed based on market data obtained from sources independent of the Trust.Unobservable inputs are inputs that reflect the Trust’s own assumptions about the assumptions market participants would use in pricing the investment developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. · Level 1 – Quoted prices (unadjusted) in active markets for identical investments that the Trust has the ability to access at the measurement date.This level of the fair value hierarchy provides the most reliable evidence of fair value and is used to measure fair value whenever available. · Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the investment, either directly or indirectly.These inputs include quoted prices for similar investments in active markets, quoted prices for identical or similar investments in markets that are not active, and inputs other than quoted prices that are observable for the investment, for example interest rate and yield curves, volatilities, prepayment speeds and credit risks among others.These are inputs that are derived principally from or corroborated by observable market data by correlation or other means. · Level 3 – Inputs that are unobservable inputs for the investment that are used to measure fair value when observable inputs are not available.Unobservable inputs reflect the Trust’s own assumptions about the assumptions that market participants would use in pricing the investment.These are inputs that are developed based on the best information available in the circumstances, which might include the Trust’s own data. The following is a table of the inputs used as of March 31, 2010 in valuing the Trust’s investments carried at fair value: Significant Other Significant Quoted Observable Unobservable Prices Inputs Inputs (Level 1) (Level 2) (Level 3) Total Short-term investments $ $
